Citation Nr: 1740554	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-34 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to October 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the file, the Board finds that further development is required.

There is an absence of treatment records from April 2011 until August 2016.  At his hearing, the Veteran stated that he received treatment at Bronson Methodist Hospital in Kalamazoo, Michigan and at Day One Family Healthcare in Battle Creek, Michigan from Dr. A.O.  Dr. A.O. sent a letter indicating that she had been treating the Veteran since 2012.  1/25/2017 Hearing Transcript at 7; 3/13/2017 Medical Treatment Records-Non-Government Facility.

Additionally, the most recent VA examination for hypertension of record is in May 2013.  Since that time, the Veteran has provided lay evidence including testimony in his January 2017 hearing suggesting worsening hypertension since that examination.  He indicated that a majority of at home readings are higher than normal range, even while on medication.  He also stated that he was hospitalized for one day due to hypertension.  1/25/2017 Hearing Transcript at 3, 8.  He also submitted home blood pressure readings taken by his wife in April 2017 suggestive of possibly worsening blood pressure.  Id. at 4; 4/12/2017 Medical Treatment Record-Non Government Facility, at 2.

In light of the above suggesting that the Veteran's service-connected hypertension has worsened in severity, the Board must remand this appeal to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his hypertension.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, on remand the Veteran's private treatment records should be obtained and associated with the claims file and the Veteran should be afforded new VA examinations to assess the current severity of his service-connected hypertension.

Accordingly, the case is REMANDED for the following actions:

1. Obtain authorization and then associate with the claims file the Veteran's private treatment records from 
(1) Bronson Methodist Hospital from February 2012 to the present and (2) Dr. A.O. at Day One Family Healthcare from 2012 to the present.  All efforts to obtain records should be associated with the claims file and the Veteran and his representative should be provided notification if any of the listed records are unavailable pursuant to 38 C.F.R. § 3.159(e).

2. After completion of #1, schedule the Veteran for an appropriate VA examination to determine the current state and severity of his service-connected hypertension.  Any indicated tests should be accomplished, including blood pressure readings.  The examiner should review the claims folder, to include any newly associated records obtained as a result of this remand.  

The examiner is to provide a comprehensive rationale for all opinions expressed.

3. After the above developments have been completed, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


